Citation Nr: 0423800	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945.  

This appeal comes to the Board of Veterans' Appeals from a 
September 2002 rating decision that denied an increased 
rating for the veteran's service connected back disability.  
The veteran filed a notice of disagreement (NOD) in October 
2002, and the RO issued a statement of the case (SOC) in 
March 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in April 2003.  

In a January 2004 rating decision, the RO granted service 
connection and awarded separate 10 percent disability ratings 
for muscle weakness with diminished sensation and reflexes of 
the right and left lower extremities.  The veteran has not 
specifically appealed these ratings. 

In August 2004, a Deputy Vice-Chairman of the Board granted 
the appellant's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2003).

For the reason expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

On the above-noted April 2003 VA Form 9, the veteran checked 
a box indicating that he desired a video conference hearing 
before a member of the Board [also known as a "Veterans Law 
Judge," see 38 C.F.R. § 19.2(b)(2003)].  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  The veteran has not specifically withdrawn his prior 
request for a hearing.  Under these circumstances, in 
accordance with his request, the veteran must be provided an 
opportunity to present testimony during a videoconference 
hearing.  

Accordingly, the appeal is hereby REMANDED to the RO, via the 
AMC, for the following action:
 
The RO should schedule the veteran for a 
videoconference hearing in accordance 
with his April 2003 request.  The RO 
should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




